Citation Nr: 0905277	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for renal cancer, to 
include as due to exposure to herbicides.

3. Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicides.

4. Entitlement to service connection for a liver disorder, to 
include as due to exposure to herbicides.

5. Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran's claims for service connection on appeal involve 
the contention that his disabilities (except for PTSD) are 
due to exposure to the herbicide agent, Agent Orange, during 
service in the Republic of Vietnam. 

The RO denied direct service connection for renal cancer in 
rating decisions dated April 2003 and May 2003.  In May 2003, 
the Veteran, through his accredited representative, submitted 
formal and informal claims for skin cancer, a liver disorder, 
PTSD, diabetes, and neuropathy.  In a January 2004 rating 
decision, the RO denied direct service connection for renal 
cancer, PTSD, skin cancer, a liver disorder, neuropathy, and 
diabetes mellitus.  The Veteran timely filed a Notice of 
Disagreement (NOD) with respect to all six claims in February 
2004.  The RO provided a Statement of the Case (SOC) in March 
2005 and thereafter, in April 2005, the Veteran timely filed 
a substantive appeal.  In July 2008, the RO provided a 
Supplemental Statement of the Case (SSOC). 

The Veteran elected a hearing before a Decision Review 
Officer.  That hearing was held in December 2005 and the 
transcript of the hearing is of record.  During the hearing, 
the Veteran testified that his renal cancer, skin cancer, 
diabetes, and liver disorder were caused by exposure to Agent 
Orange while in Vietnam.

Other Matters

The Board comments that the Veteran had applied for non-
service connected pension, which the RO granted in a December 
1998 decision.  Accordingly, this matter has been resolved by 
that decision.

In a March 1999 rating decision, the RO found that the 
Veteran was not competent to handle disbursement of funds.  
In April 2008, the Veteran requested appointment of a 
fiduciary, custodian, or guardian.  That same month, the RO 
appointed the Veteran's wife as spouse payee.

The issue of service connection for PTSD, diabetes mellitus, 
and peripheral neuropathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam, where he is 
presumed to have been exposed to herbicides.

2. There is no medical evidence of renal cancer during 
service or for decades thereafter, and there is no competent 
evidence that links this disability to service or any 
incident of service, to include exposure to herbicide agents.

3. There is no medical evidence of skin cancer during service 
or for decades thereafter, and there is no competent evidence 
that links this disability to service or any incident of 
service, to include exposure to herbicide agents.

4. A liver disorder was not diagnosed during service or for 
decades thereafter; there is no competent evidence that links 
a current liver disorder to service or any incident of 
service, to include exposure to a herbicide agent.


CONCLUSIONS OF LAW

1. Service connection for renal cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2. Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3. Service connection for a liver disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(e) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2003 and February 2007 letters sent to the Veteran by the 
AMC/RO adequately apprised him of the information and 
evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The August 2003 and February 2007 letters from the AMC/RO 
satisfy these mandates.  They informed the Veteran about the 
type of evidence needed to support his service connection 
claims, namely, proof of: (a) an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the AMC/RO determined such to be necessary to make a decision 
on the claims.  Although not required to do so, the AMC/RO 
also specifically asked the Veteran to provide VA with any 
other supporting evidence or information in his possession.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that 
for "applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R.
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
February 2007 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
April 2003 and January 2004 RO decisions that are the subject 
of this appeal.  Notwithstanding this belated notice, the 
Board determines that the RO cured this defect by providing 
this complete VCAA notice followed by readjudication of the 
claim, as demonstrated by the July 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for the Veteran's claims is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board finds that the presumption of 
prejudice raised by the failure to provide timely notice of 
the Dingess requirements is rebutted.  As will be explained 
below in greater detail, the preponderance of the evidence is 
against the Veteran's claims; thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service medical records, VA treatment records, and private 
provider records.  The Board notes that the Veteran has not 
been provided a VA examination regarding whether his 
disabilities are related to service.  Under VA regulations, 
the Secretary must provide a VA medical examination when 
there is (1) competent  evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's  service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App.  79 
(2006).  

In the instant case, the Veteran's service medical records 
are negative for any complaints or findings of renal cancer, 
skin cancer, or liver disease.  The Veteran did not develop 
renal cancer or skin cancer until decades  post-service.  The 
only evidence of a liver disorder is a finding of an 
asymptomatic hemangioma on the Veteran's liver in 2003 and 
there is no competent evidence that links such to service.  
In addition, there is no competent opinion that links any of 
these conditions to the Veteran's service, to include any 
exposure to Agent Orange.  Under these circumstances, the 
Board finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008).  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II. Law & Regulations

a. Direct service connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence  
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include diabetes mellitus, hypertension and an organic 
disease of the nervous system (to include peripheral 
neuropathy), if the disability becomes manifest to a 
compensable degree within one year after the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

b. Service connection based on exposure to herbicides

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent (including Agent Orange) during active 
service, service connection is presumed for a number of 
diseases, to include Type II diabetes mellitus, and acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  Skin 
cancer is not among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of direct  
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997). 
c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for Veterans' benefits.  
A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).







III. Analysis

a. Factual Background

The Veteran contends that he developed renal cancer, skin 
cancer, and peripheral neuropathy due to exposure to the 
herbicide agent, Agent Orange, while serving in Vietnam.  

Review of the service treatment records reveals no evidence 
of diagnosis or treatment for peripheral neuropathy, a liver 
disorder, renal cancer, or skin cancer.  The Veteran's 
November 1967 separation examination was normal with respect 
to all systems.

Private provider records indicate that the Veteran was 
diagnosed with and treated for renal colic and passed a 
kidney stone in August 1987.  At that time, his glucose level 
was 158.

The Veteran was diagnosed with and treated for basal cell 
carcinoma of the nose in June 1995.

During an August 1996 Agent Orange examination, the Veteran 
complained of wheezing and a rash on his face.  He indicated 
that he had been treated for skin cancer on his nose the 
previous year.  The examiner noted that there was no evidence 
of neoplasia.  The examiner diagnosed chronic depression and 
asthma, mild, by history.

The Veteran passed another kidney stone in October 2000.

In September 2002, the Veteran was diagnosed with renal 
cancer.  He subsequently underwent a right nephrectomy.

A March 2003 CT scan revealed a "stable relative lucency" 
in the liver.  An October 2003 CAT scan revealed a 
questionable hemangiomata in or on the liver.  A November 
2004 CAT scan revealed a hemangioma in or on the liver, which 
was noted to be asymptomatic.

During his December 2005 DRO hearing, the Veteran stated that 
he had a growth on his liver.

b. Discussion

The Board notes at the outset that the Veteran had active 
duty in Vietnam.  Accordingly, he is presumed to have been 
exposed to herbicides (including Agent Orange) during that 
time.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Renal Cancer

As noted above, renal cancer is not a condition for which the 
Agent Orange presumption is available.  See 38 C.F.R. § 
3.309(e) (2008).  Nevertheless, the Board will analyze 
whether renal cancer is shown to be related to a disease or 
injury in service.

Review of the Veteran's private treatment records reveals 
that he was diagnosed with renal cancer in September 2002.  
Thus, the Board acknowledges that the Veteran suffers from a 
current disability.  A review of the Veteran's service 
treatment records does not reveal any complaints or treatment 
for renal cancer.  Additionally, there is no medical evidence 
or competent opinion linking the Veteran's renal cancer with 
any incident of service, to include herbicide exposure.  
Combee, supra.

Skin Cancer

The Board notes that the service treatment records do not 
indicate that the Veteran was treated for or diagnosed as 
having skin cancer during service.  Private treatment records 
indicate that the Veteran was treated for basal cell 
carcinoma decades post-service.  Skin cancer is not one of 
the diseases presumed to be service connected based upon 
exposure to a herbicide agent.  See 38 C.F.R. § 3.309(e).  
Further, there no competent evidence that links a diagnosis 
of skin cancer to any incident of service, to include 
exposure to a herbicide agent, to include Agent Orange. See 
Brock v. Brown, 10 Vet. App. 155 (1997); Combee, supra.
Liver Disorder

The Board finds that the preponderance of the evidence is 
against a claim for service connection for a liver disorder.  
The only liver disease for which the Agent Orange presumption 
is available is cirrhosis of the liver.  See 38 C.F.R. § 
3.309(e) (2008).  There is no evidence that the Veteran has 
been diagnosed with cirrhosis.  Nor is there evidence of any 
liver disorder after service until the Veteran was diagnosed 
with a hemangioma on his liver in 2003, nearly 40 years after 
discharge, and the record is devoid of any competent opinion 
that links a current liver disorder to any incident of 
service, to include exposure to herbicides.   

c. Conclusion

The Board has considered the veterans statements in support 
of his claims, to include regarding the contended causal 
relationships.  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose or determine the etiology of diseases 
like renal cancer, liver disease, or skin cancer.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  That is, he is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As there is no evidence of renal 
cancer, skin cancer, or liver disorder in service or for many 
years thereafter, and no medical opinion linking any of the 
diseases at issue to any incident of service, to include his 
presumed exposure to herbicides, the Veteran's claim must 
fail.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection.  
Thus, the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").    

ORDER

Entitlement to service connection for renal cancer, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for a liver disorder, to 
include as due to herbicide exposure, is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service 
connection for PTSD, diabetes mellitus, and peripheral 
neuropathy.  38 C.F.R. § 19.9 (2008).

Diabetes Mellitus

The Board notes that the service treatment records do not 
indicate that the Veteran was treated for or diagnosed as 
having diabetes mellitus during service.  The claims file 
contains medical records from VA and private providers going 
back as far as 1987.  Nowhere is there any mention of a 
history or diagnosis of diabetes.  In fact, a June 2003 VA 
treatment record indicates that the Veteran "is NOT a 
diabetic."  (Emphasis in original).  Similarly, a March 2004 
VA treatment record states that the Veteran "has no 
diabetes."  However, at his December 2005 DRO hearing, the 
Veteran testified that in either 1993 or 1994 he was 
diagnosed with "a very high sugar count which they said it 
was a form of diabetes."  When asked if he had been treated 
for diabetes, the Veteran replied "" [i]t sort of went into 
remission right now" and that it was "more on the 
borderline."  

In view of the foregoing, the Board finds that a VA 
examination is warranted that takes into account all of the 
relevant medical records in the claims file and includes 
appropriate diagnostic testing to determine if the veteran 
has a current diagnosis of Type II diabetes mellitus.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

Peripheral Neuropathy

The Veteran was determined to be disabled by SSA in July 
1991.  The primary diagnosis was psychiatric (affective) 
disorder.  In July 1992, the determination was changed to 
reflect a primary diagnosis of peripheral neuropathy.  
However, in February 1993, the peripheral neuropathy 
diagnosis was crossed out and replaced with alcohol abuse.  
SSA records contain a January 1992 examination, during which 
the Veteran complained of weak legs.  His gait was normal 
when walking with a cane.  There were good pedal pulses 
bilaterally.  There was equal strength in upper and lower 
extremities, which the examiner noted "may be modestly 
decreased but does seem to be fairly normal."  A May 1992 
examination  revealed 2/4 pulses and deep tendon reflexes in 
all extremities.  Grip strength was very diminished, "maybe 
1 to 2/5."  A July 1992 neurological examination was normal.  

In view of the foregoing, the Board finds that a VA 
neurological examination is necessary to determine if the 
Veteran has peripheral neuropathy and if so, whether such is 
linked to his exposure to herbicides while on active duty in 
Vietnam.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

PTSD

The Veteran's personnel records indicate that he served in 
Vietnam from May 1966 to May 1967 and that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

In a May 2003 correspondence, the Veteran stated that while 
serving with the 1st Infantry Division, his unit encountered 
heavy enemy fire while returning to base camp from the town 
of Tu Duc.  He also claimed that he handled dead bodies of 
fellow soldiers.  The Veteran further stated that his unit 
got lost while on night patrol along the Cambodian border in 
Tai Ninh Province.  They had to be airlifted and were 
subjected to enemy fire.

In a March 2004 statement, the Veteran provided his unit 
designation as "the Big Red One."  He included photographs 
of himself taken while in Vietnam that show him wearing a 
"Big Red" badge.  The Veteran stated that he encountered 
enemy fire on most convoy missions while serving with "the 
Big Red One."  He also included a March 1967 document that 
indicates his MOS at the time was 76K30 (armorer).

The Veteran's DD 214 indicates that his MOS was photo lab 
specialist.  In a March 2007 correspondence, the Veteran 
stated that his MOS was changed to armorer in August 1966.  
Personnel records confirm this change.

The Veteran alleged the following stressors in a PTSD 
questionnaire submitted in April 2005: (1) a mortar attack at 
Tan Son Nhut Air Base in May 1966; (2) a mortar attack at the 
1st Infantry Division Base Camp at Phuoc Vinh in October or 
November 1966; (3) seeing another soldier shot between the 
eyes while on guard duty at Tay Ninh in July 1966; (4) being 
airlifted out of the jungle during enemy fire while on guard 
duty at Tay Ninh in July or August 1966; (5) a sniper fire 
attack at the 1st Infantry Division Base Camp at Phuoc Vinh 
that hit the tent he was in; (6) smelling burning flesh and 
hearing exploding napalm while driving back to Phuoc Vinh in 
February of March 1967; (7) developing photographs of dead 
and wounded soldiers in June 1966; and (8) putting dead 
bodies in body bags in August 1966 while at Tay Ninh. 

In his PTSD questionnaire, the Veteran provided his unit 
designation as A & B Company, 1st Battalion, 1st Infantry.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor 
unless the Veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  

Apparently on the basis that the Veteran was not awarded any 
medals or decorations demonstrating combat duty but provided 
a history of exposure to enemy weaponry fire, the AMC/RO 
attempted to verify the alleged mortar attack at Tan Son Nhut 
Air Base in May 1966 through the United States Army and Joint 
Services (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)).  A  July 2008 
correspondence from the JSRCC conveyed that it was unable to 
verify that incident.  Specifically, the correspondence 
states:

We researched the Annual Historical Report 
submitted by HQ, 121st Sig Bn for the period 
January 1, 1966 to December 31, 1966.  The history 
documents that during the reporting period the 
battalion had no men killed in action and 20 men 
wounded in action.  It is also documented that the 
battalion was in the field participating in 
Operation El Paso II and III from June 2, 1966 
through September 3, 1966.  The available unit 
documents does [sic] show any specific incidents 
against the unit or its location.

Although the JSRRC was unable to verify that the Veteran's 
unit came under attack, the Veteran has credibly and 
consistently maintained, in March 2004, April 2005, March 
2006 and March 2007, that he was exposed to weaponry fire.  
The Veteran submitted photographs and other evidence in March 
2004, which tend to verify his testimony and statements in 
this regard.  The Board also notes that the Veteran's MOS was 
changed to armorer from a non-combat MOS shortly after 
arriving in Vietnam.  The remaining questions, therefore, 
amount to whether the Veteran currently has PTSD and if so, 
whether there is a nexus between such and his verified 
exposure to weaponry fire.

In the past, the Veteran has been diagnosed with various 
psychiatric illnesses, to include schizophrenia, depression 
and PTSD, as reflected in VA medical records from August 1996 
to March 2007.  A March 2006 treatment record contains a 
diagnosis of PTSD and links this disability to one of the 
confirmed stressors.  The Veteran underwent a mental health 
examination in August 1996.  However, the Board notes that he 
has not received a VA PTSD examination.  Under these 
circumstances, the Board must remand this issue to provide a 
VA psychiatric examination to determine if the Veteran has 
PTSD and if so, whether such is linked to the confirmed in-
service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA. 

2. The AMC/RO should arrange for the Veteran 
to be afforded a  physical examination for the 
purpose of determining whether he currently 
has Type II diabetes mellitus.  The examiner 
is  also asked to indicate the criteria for a 
diagnosis of Type II diabetes mellitus.  All 
indicated tests should be accomplished.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the examiner 
in conjunction with the examination.  

3. The Veteran must also be afforded a VA 
neurological  examination for the purpose of 
determining the nature, etiology and severity 
of any sensory impairment that may be present, 
to include peripheral neuropathy.

The clinician should review relevant portions 
of the claims file and indicate as such in the 
examination report.  Following the 
neurological examination and any laboratory 
tests that are deemed necessary, the examiner 
should address the following:

(a) Does the Veteran meet the 
diagnostic criteria for peripheral 
neuropathy?

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
peripheral neuropathy began during 
or is etiologically related to any 
incident of service, to include his 
presumed exposure to herbicides?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed.  The 
clinician is advised that if a conclusion 
cannot be reached without resort to 
speculation, s/he should so indicate in the 
examination report.

4. The Veteran must be afforded a VA 
psychiatric examination for the purpose of 
determining whether he currently has PTSD 
and if so, whether a causal nexus exists 
between this disorder and his verified in-
service stressors. The examiner should 
review relevant portions of the claims file 
and indicate as such in the examination 
report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the psychiatric 
examination, and any tests that are deemed 
necessary, the clinician is requested to 
answer the following questions:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD?

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD 
is causally linked to his verified 
exposure to weaponry fire while on 
active duty in Vietnam?

The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  The examiner is advised that if 
a conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.

5. Thereafter, re-adjudicate the claims.  If 
either benefit sought remains denied, issue a 
supplemental statement of the case and give 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


